         Case 1:15-cr-00384-PAE Document 120 Filed 11/17/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                     15-CR-384-01 (PAE)
                       -v-
                                                                           ORDER
 BEKIM FISEKU,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court today received the attached two letters on behalf of the pending application for

release of defendant Fiseku.


       SO ORDERED.


                                                         PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: November 17, 2020
       New York, New York
            Case 1:15-cr-00384-PAE Document 120 Filed 11/17/20 Page 2 of 8



Fahreta Fiseku

175 Garfield Avenue

Staten Island, N.Y. 10305



October 16, 2020



Honorable Paul A. Engelmayer

United States District Judge

U.S. District Court for the Southern District of New York

40 Foley Square

New York, N.Y. 10007



R,~: United States v. Bekim Fiseku

    Case No. 15 Cr. 384 (PAE)



Dear Judge Engelmayer,



  As you may recall I am Bekim Fiseku's ex-wife. He was sentenced before you in April 2017. He
currently has a motion pending before you for compassionate release based on the coronavirus
world-wide pandemic. Again, I am writing to you seeking leniency for the father of our children and our
entire family.



  When you sentenced Bekim in 2017 you could not have foreseen the ram ifications of this terrible
pandemic that has taken the lives of over 200,000 people in the United States. Over 126 inmates have
died in the BOP because of this virus. These inmates were parents, siblings and children, just like Bekim .
Their deaths were surely preventable. 93 of them were at a higher risk of complication from COVID-19
because of pre-existing conditions which the BOP were aware of. 18 of those people died while their
compassionate release motions were pending and some were granted relief but never made it home.



   As you may know from Bekim's medical records he weights over 225 pounds and is considered obese.
I am sure he is heavier now since being locked in the cell or unit since late February. His family and I are
very worried about him because we continuously read the stories in the newspapers about how the
virus explodes once it gets inside a prison. Bekim and I have two sons which you may recall. They as
               Case 1:15-cr-00384-PAE Document 120 Filed 11/17/20 Page 3 of 8



  well worry about him from seeing the continuous coverage and so much death on the news related to
  the coronavirus.



     Before the BOP wide lockdown due to COVID-19, on March 1st, Bekim would call home every day and
  talk to our children. They had been visiting him as well. His positive attitude was a very big influence on
  our children. The visits were cancelled in February and phone calls were limited to 5 minutes a day and
  now 8 minutes a day. Bekim can not call every day as he has other family members to speak with,
  including his mother.



    It has been very difficult for the kids while Bekim is in prison. With schools and day care closed I am
  unable to seek employment because I have to watch the children. I have spoken with Bekim's former
  employer, Medat Krcista, who has told me that Bekim has employment available at his construction
_ ~ ompany whe r:!_ he is released.



     Bekim's incarceration has been very hard on our children's lives without their father here to guide
  them. At least before the BOP lockdown Bekim was able to speak with the boys every day and we were
  able to visit with him where he could speak with the boys, one on one. Bekim was able to keep the boys
  in line and encourage them to do good in school.



    The BOP recently announced that they will reopen visitation in October. Each visit will be for
  one-hour, every two weeks. There will be no contact allowed, not even with children and, each inmate
  will have a specific time and day when they can visit. We will not be traveling to Pennsylvania at this
  time due to the cost of traveling and that COVID-19 is still very much present in many BOP institutions as
  I have read on-line. FCI Schuylkill has a quarantine unit there now for inmates transferring within the
  region or designated at Schuylkill. Certainly the virus is going to spread throughout the prison eventually
  with these type of inmates there and as long as Schuylkill officials continue to transfer inmates into the
   prison. This makes it even more imperative that Bekim is allowed to come home early then originally
   prqjected before_Jhe virus_fil)reads in the prison and he becom~s very sick or worse.



      I can tell you that Bekim has grown as a person in these past five years. He is very remorseful for his
   past bad choices. He has been studying books on finance and business we send to him concerning small
   business and other useful subjects he has asked for which shows he is preparing his mind and thinking
   positively about the future. He has been told and completely understands that if he gets in trouble one
   more time I told him he won't see his kids again. He is ready to turn 50 and it is time he gets his life in
   order for himself and for our boys.
                    Case 1:15-cr-00384-PAE Document 120 Filed 11/17/20 Page 4 of 8



           He is completely aware how hard it has been for me as a single mother taking care of two young boys
        during this pandemic. This is all a direct result of his poor choices. We have been in financial ruin which
        affects all of our lives.



          I truly believe Bekim has learned his lesson. He sees where crime has taken his life. He has
        everything, even me. He has left our children without a father being physically present in their lives and
        it has taken a toll on him as well as the boys. He is also living in fear for our health and safety from the
        coronavirus and civil unrest going on all over the country. He sounds like he is under a lot of stress
        worrying about us as well as the coronavirus spreading in the prison. I am sure these lockdowns are not
        helping with his mental health and his declining health.



       Bekim has had five long years to think about the effects that his bad choices have had on his life as
_ _ well as our children. He ~eflnitely~grets what he did_:__ These ar~very hard time~ for everyone and we
    are all adapting to a new way of life, which is very frustrating and difficult for children to understand.
        This is an important time when we all need Bekim home, especially his aging mother.



           Bekim has stayed out of trouble while in prison. He has continuously taken a lot of classes to better
        himself and prepare for his release. He has employment established and a residence if he is released.
        We are all here to help him integrate back into society.



            Please consider releasing Bekim and giving him a second chance. I truly believe he will not risk losing
         his freedom and family again. God knows how much we need him home here with us during these
         troubling times. Your decision will have a great effect on our lives as well. Thank you for your
         consideration.



                                                                             Sincerely yours,
           -----               -· -
                                                                            ~&~
                                                                             Fahreta Fiseku
                                         ~   .
                              Case 1:15-cr-00384-PAE ·..Document
                                                        .:w.
                                                                                    "(
                                                             ·~ ....... 120 Filed 11/17/20 Page 5 of 8
                                                                             .l''
f \•q-e -\G~
 0\             ~\ '::> e_-\z'--'\   .
                                                      !
                                                          -'
                                                               ,.,,.:,'!:"-Lf,...                                            100 ,,

\ 7 S G G\.r~ie    \ J '4ver."""e                     \'h                                                           PM 13L
S+~   \-en 4 s \ otV\d kl .'i, /O so5                                 ·,



                                                                                                                                                                            ,
             /(e/J n/11/u
                    /'1'vr1
                                                                                                               )4Jje.
                                                                                                                              ( C v ( ,\-\--\   C<A   J<




                                             .1 :_::_::_: {-1 strl29                     1111 Ill l1111i ,l 1! IJ 11il I pl Ii II 1111 ijl1IJlllit1 If 111,111111!11,1, .
           Case 1:15-cr-00384-PAE Document 120 Filed 11/17/20 Page 6 of 8



KUJTIMEFISEKU

175 GARFIELDAVENUE

STATEN ISLAND, NEW YORK 10305




October20, 2020




Honorable Paul A. Engelmayer
United States District Judge
U.S. District Court for the Southern District of New York
40 Foley Square
New York, N.Y. 10007




Re: UnitedStatesv. Bekim Fiseku

   Case No. 15 Cr. 384 (PAE)



Dear Judge Engelmayer,



        I am writing to your honor because my son told me he has a chance at coming home
early, to hear this brought complete joy to me, if your honor sees fit so I felt the need to
personally write to your honor about my current and pendi ng predicament. As your-honor is
well aware of the crisis going on in our country and the harsh effect especially to those living
paycheck to paycheck. At this moment I have a mortgage that I took out 13yrs ago to loan
Bekim for his wedding for which I have about 3 yrs. left to finish paying off, I live on social
security and have income coming from 2 tenants that is keeping me afloat....



        My knee was replaced 3 yrs. ago and now my other knee needs to be replaced which
has limited my movement significantly because of the pain from my weight gain due to staying
at home and because of my risk factors, the danger outweighs the benefits for an operation.
           Case 1:15-cr-00384-PAE Document 120 Filed 11/17/20 Page 7 of 8




        Your honor within 3-4 months both my tenants, my sister who is temporarily renting
because she is in the process of building a new house and has been renting the apt for the past
18 months is moving out within 3-4 months and my other tenant is 65 yrs. old and is moving to
NC to be closer to her brother also within the next 4 -6 months and under these uncertain times
it's only a matter of time that I will be in financial straits or worse ....



        Your honor Bekim is almost 50 and I am almost 70 exactly 20 yrs. older than Bekim ... We
have been through a lot in the past 30 yrs., me losing my husband to aids in 1992 and Bekim
losing his father to aids ... your honor, I need my son home now more than ever ... I need his
help so I can live out these yrs. in peace ... I can honestly say my son has changed ever since he
became a father andha5_ watcb_ed his sons growfrom..afaL_all he talks about are ~hls.sons and
how he wants to be there for them because of their age .... I beg your honor to release my son
to the same house we have lived since 1986 and where I guarantee he will abide by any
restrictions your honor sees fit so that he can help me in these uncertain times that seem to be
getting worse and worse ...




Sincerely yours,



Kujtime Fiseku

~~#J(
15-cr-00384-PAE Document 120 Filed 11/17/20 Pa




                                         ~
                                                      -,...
                                                      ~
                                         :>                   ,..
                                         >
                                         I"()

                                  ~
   , •• t.

   ()                             V'\
   ....
   ....
    ~,I


                                                  ~
    •••1
   ··-.I
     I                                            ""
   IJI                                            '-
   ()
  ··.J
  I\)        _.,..,,
                                         J'~
                                           -;::--.

             -
                                                 -.)
  li.l       0,
               I   I                             -;:--.
                                                  '
                                  ~
                                  w
                                  z       2
                                 0
                                 <        ~
                                 N
                                 0
                                 N
                                          ~
                                 0
                                 "ti
                                          "
                                          ii:
                                          z
   -·                            3:       -<
                                 ....w
                                         0'"""
                                 r       0




  --·
